Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 26, 2004, convicting him of murder in the first degree, murder in the second degree, and conspiracy in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
*547Ordered that the judgment is affirmed.
The defendant’s contention that the County Court erred in denying suppression of his confession is unpreserved for appellate review and, in any event, is without merit (see People v Rifkin, 289 AD2d 262 [2001]; People v Morgan, 277 AD2d 331 [2000]; People v Allen, 147 AD2d 968 [1989]).
The defendant’s contention in point two of his brief, regarding the sentence imposed, is unpreserved for appellate review and, in any event, without merit. The contention raised in point three of his brief, regarding his absence from a hearing held in chambers and the County Court’s ruling regarding the alleged bias of a juror is without merit. The contentions raised in points four and five of his brief, regarding a tape-recorded statement, alleged bolstering, and the prosecutor’s summation, are unpreserved for appellate review and in any event, are either without merit or do not require reversal. Crane, J.E, Ritter, Krausman and Skelos, JJ., concur.